Case 2:19-cr-00145-JAK Document 207-1 Filed 10/30/20 Page 1ofi1 Page ID #:798

 

 

 

 

 

 

 

 

 

 

 

 

 

 

*3PROB 22 ve a
(Rev. 2/88) comming parnect COURT DOCKET NUMBER (Tran. Court)
2:19-CR-00145-JAK-2
October 29, 2020
DOCKET NUMBER . Court,
TRANSFER OF JURISDICTION | axmuvamecrorcanroma (Rec. Court)
BY: DEPUTY
NAME AND ADDRESS OF PROBATIONER/SUPERVISED RELEASEE DISTRICT DIVISION
Central of California Western
Mr. Quang Thieu Cao ss eS inane
John A. Kronstadt
DATES OF PROBATION/ FROM TO
SUPERVISED RELEASE November 7.2019 November 6, 2021
OFFENSE

 

 

18 USC 1543 — Use of a False Passport (Count 10)

 

PART 1 - ORDER TRANSFERRING JURISDICTION

 

UNITED STATES DISTRICT COURT FOR THE CENTRAL DISTRICT OF CALIFORNIA

 

IT IS HEREBY ORDERED that, pursuant to 18 U.S.C. 3605, the jurisdiction of the
probationer or supervised releasee named above be transferred with the records of this Court to
the United States District Court for the Eastern District of California upon that Court's order of
acceptance of jurisdiction. This Court hereby expressly consents that the period of probation or
supervised release may be changed by the District Court to which this transfer is made without
further inquiry of this court.*

October 29, 2020 C) Ww pW

Date VUnited States District Judge

 

 

*This sentence may be deleted in the discretion of the transferring Court.

 

PART 2 - ORDER ACCEPTING JURISDICTION

UNITED STATES DISTRICT COURT FOR THE EASTERN DISTRICT OF CALIFORNIA

 

 

IT IS HEREBY ORDERED that jurisdiction over the above-named probationer/supervised
releasee be accepted and assumed by this Court from and after the entry of this order.

 

 

Effective Date United States District Judge

 

 
